START, C. J.
Appeal by claimant from a judgment of the district court of the county of Stearns in favor of the plaintiffs, and against the garnishee, for the amount of their claim against the defendant, with costs and disbursements against the claimant.
The admitted facts upon which the judgment is based are to the effect following: The plaintiffs duly recovered judgment against the defendant and duly instituted garnishee proceedings, and at the time of the service of the garnishee summons there were funds in the hands of the garnishee, amounting to $95, which represented moneys earned by the defendant with the threshing outfit described in the chattel mortgage hereinafter referred to, upon which there was then due and unpaid more than $95. The plaintiffs’ demand against the defendant was for extras furnished and labor performed by them in repairing his threshing outfit at his request. The claim of the claimant to the money in controversy was based upon an alleged chattel mortgage, executed by the defendant to it, to secure a specified debt, of all the earnings of the outfit and of the men and teams connected therewith. The mortgage purported to mortgage all the earnings of a threshing outfit, therein described, and of any other threshing out*274fit owned or operated by the mortgagor, and of the crew, including men and teams, used with such outfits, which might accrue for threshing during the then ensuing two years within three designated townships. When the mortgage was executed there were no existing contracts under which threshing was. to be done, nor were there any parties named for whom it was to be 'done. The mortgage purported to cover, not only the earnings of any and. all threshing machines the defendant might thereafter operate for two years, but also the earnings of •■all the men and teams operating the same. The mortgage was duly filed, but the plaintiff had no actual notice of the claim of the claimant. Upon these facts, the trial court held the mortgage invalid as against the creditors of the mortgagor without actual notice. The correctness of this conclusion is the only question for our decision.
This precise question has never been directly decided by this court. See Baylor v. Butterfass, 82 Minn. 21, 84 N. W. 640. But the reasoning of our prior decisions sustains the conclusion of the trial court. In Steinbach v. Brant, 79 Minn. 383, 82 N. W. 651, 79 Am. St. 494, we held that an assignment of wages to become due, without limit as to amount or time, and without acceptance by the employer, was void as to an attaching creditor without notice. In Leitch v. Northern Pac. Ry. Co., 95 Minn. 35, 103 N. W. 704, we held, distinguishing the cases holding valid a mortgage on crops to be thereafter raised upon specified land, that an assignment of wages to be earned in the future under an existing contract of employment, to secure a present debt or future advances, was a valid agreement, which would take effect as the wages were earned, but that an assignment of wages to be earned under an existing contract, without limit as to amount or time, was void. In each of these cases there was an existing contract for the employment of the assignor. In the case at bar there were no existing contracts for employment, nor were any persons named or in any manner designated in the mortgage from whom future earnings were to accrue.
There can be no difference in principle between an absolute assignment of future earnings to secure a debt and a chattel mortgage of :such earnings; that is, a conditional assignment. There can be no earnings of a threshing outfit, except in connection with the earnings of ihe men, including the mortgagor, and teams operating it; hence the *275mortgage is, in effect, a mortgage of the future earnings of the mortgagor and his employees in operating a threshing machine, if, per.chance, they should ever do so. The description of the supposed personal property attempted to be assigned by this mortgage is so vague .and uncertain as to afford no protection to third parties working for or extending credit to the mortgagor on the strength of his earnings in operating the machine, having no actual knowledge of the claim of the mortgagee. Again, the supposed property attempted to be mortgaged in this case had then no existence, substantial or incipient. It was, at most, a mere expectancy depending on contingencies, or, as said in Lehigh v. Woodring, 116 Pa. St. 513, 522, 9 Atl. 58, “the mere possibility of a subsequent acquisition of property.” See also Sandwich v. Robinson, 83 Iowa, 567, 49 N. W. 1031, 14 L. R. A. 126, and Sykes v. Hannawalt, 5 N. D. 335, 65 N. W. 682.
We therefore hold that the mortgage in question, so far as it attempted to assign the future earnings of the threshing outfit and the men and teams who might operate it, was void, at least as to creditors without actual notice.
Judgment affirmed.